Appeal from a judgment of the Supreme Court at Trial Term (Smyk, J.), rendered June 23, 1981 in Chemung County, upon a verdict convicting defendant of the crimes of murder in the second degree, robbery in the first degree and burglary in the first degree. Defendant’s primary argument on appeal is that his statement to law enforcement officers was inadmissible. However, the fact that at trial the prosecutor withdrew the notice of intent to offer the statement and, consequently, the statement was never introduced, renders any error harmless (People v Crimmins, 36 NY2d 230, 237). Defendant next argues that publicity in the local media rendered a fair trial in Chemung County impossible. The instant record, however, fails to support this contention (see People v DiPiazza, 24 NY2d 342). Finally, we find no merit to defendant’s contention that his sentence for second degree murder is harsh and excessive. Judgment affirmed. Sweeney, J. P., Kane, Casey, Weiss and Levine, JJ., concur.